Citation Nr: 1451558	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-00 135	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain, rated as 20 percent disabling from January 23, 2008.


REPRESENTATION

Veteran represented by:  Pro Se	


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Julie Unger, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from November 2004 to September 2006.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain and entitlement to a rating in excess of 20 percent from January 23, 2008.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the January 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain and entitlement to a rating in excess of 20 percent from January 23, 2008, is vacated.  The remainder of the April 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


